               Case 2:20-cv-00538-MJP Document 20 Filed 12/07/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10           SERVANDO ALONSO FLORES,                            CASE NO. C20-538 MJP

11                                   Petitioner,                ORDER DISMISSING PETITION
                                                                AS MOOT
12                   v.

13           ICE FIELD OFFICE DIRECTOR,

14                                   Respondent.

15

16           Petitioner initiated this habeas action under 28 U.S.C. § 2241 to obtain release from

17   detention at the Northwest ICE Processing Center or a bond hearing. (Dkt. No. 1-1.) After

18   Magistrate Judge Theiler prepared a Report and Recommendation (Dkt. No. 16), Respondent

19   filed a notice that Mr. Flores has been removed from the United States (Dkt. No. 18).

20   Respondent requests the Court dismiss the petition as moot. (Dkt. No. 18 at 3.)

21           Under Article III of the U.S. Constitution, federal courts may adjudicate only actual,

22   ongoing cases or controversies. Deakins v. Monaghan, 484 U.S. 193, 199 (1988). “For a habeas

23   petition to continue to present a live controversy after the petitioner’s release or deportation . . .

24


     ORDER DISMISSING PETITION AS MOOT - 1
              Case 2:20-cv-00538-MJP Document 20 Filed 12/07/20 Page 2 of 2




 1   there must be some remaining ‘collateral consequence’ that may be redressed by success on the

 2   petition.” Abdala v. I.N.S., 488 F.3d 1061, 1064 (9th Cir. 2007). Because Petitioner’s habeas

 3   petition challenges only the length of his detention at the Northwest ICE Processing Center, his

 4   claims were fully resolved by release from custody. See id. at 1065. Accordingly, there is no

 5   collateral consequence that could be redressed by the Court, and Petitioner’s habeas petition

 6   must be dismissed as moot. See id.

 7          The Court DISMISSES Petitioner’s habeas petition as MOOT.

 8          The clerk is ordered to provide copies of this order to all counsel.

 9          Dated December 7, 2020.

10                                                        A
                                                          Marsha J. Pechman
11
                                                          United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DISMISSING PETITION AS MOOT - 2
